Citation Nr: 0827276	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied service 
connection for hearing loss and granted service connection 
for PTSD and assigned a 30 percent rating, effective December 
29, 2004.

On the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in February 2007, the veteran elected to appeal the 
denial of service connection for his right ear hearing loss 
and an increase in his disability rating for his PTSD.  The 
Board notes the veteran was granted service connection for 
left ear hearing loss and assigned a noncompensable rating, 
effective November 14, 2006.

On the VA Form 9, the veteran indicated that he wanted to 
have a hearing before the Board at the RO.  He subsequently 
submitted a statement in July 2007, wherein he withdrew his 
Board hearing request.  The Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Right ear hearing disability for VA purposes is not 
demonstrated.

3.  The competent and probative evidence of record 
demonstrates that the veteran's PTSD is characterized by a 
social and occupational impairment that causes occasional 
decrease in overall functioning due to recurrent nightmares, 
sleep impairment, intrusive thoughts, and problems with 
memory and concentration.  



CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The March 2005 VCAA letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.  The veteran submitted a statement in 
March 2005 stating he had no other information or evidence to 
give VA to substantiate his claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the May 
2005 rating decision, the veteran has not been prejudiced, as 
the veteran's claim is denied.  A Statement of the Case (SOC) 
was issued in December 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, and also provided VA examinations for rating 
purposes in connection with his claims.  See generally, 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The veteran 
was requested to provide any additional treatment records to 
substantiate his claim, but indicated that he had no other 
evidence to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision 

A.  Right Ear Hearing Loss

The veteran contends that he currently suffers from right ear 
hearing loss and that this condition had its onset during 
active service.  The veteran contends that while serving as a 
helicopter gunner, he was exposed to loud noises while having 
to fire at the enemy in Vietnam.  The veteran asserts that 
service connection is warranted for right ear hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system (sensorineural 
hearing loss), may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley, 5 Vet. 
App. at 159.  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

The Board notes the veteran's hearing was found to be normal 
on his October 1969 discharge exam.  An audiological test was 
conducted at this time and the results in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
0
LEFT
0
5
5
N/A
5

The Board notes that speech recognition scores were not 
recorded nor was any testing done at the 3000 Hertz level.  

The veteran was afforded a VA examination in April 2005 in 
connection with his claim.  The VA audiologist reviewed the 
veteran's claims file and medical record.  The veteran 
reported exposure to loud noises from jets, helicopters, and 
guns.  On the authorized VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
10
20
LEFT
25
20
15
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The VA audiologist found normal hearing levels in the right 
ear and excellent word recognition scores.  

An audiology examination for VA purposes was accomplished in 
November 2006.  Results of that examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
30
LEFT
20
15
20
35
45

Speech recognition was 96 percent bilaterally.

The Board has carefully considered the veteran's assertions 
that he has right ear hearing loss.  However, the record is 
devoid of any competent evidence to support his claim.  
Clearly, the veteran is not competent to ascertain when a 
hearing loss met the requirements of § 3.385.  Here, simply 
stated, the audiology examinations show that the veteran's 
hearing in the right ear does not meet the criteria of a 
hearing loss disability for VA purposes.  Therefore, service 
connection cannot be granted.  See Brammer v. Derwinski, 3. 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incident have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability [,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for right ear hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990)

B.  PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for his 
disability.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends his PTSD is worse than his current 
disability rating of 30 percent contemplates.  PTSD is 
evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 30 percent disabled under the 
general rating formula for mental disorders.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted when the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
indicative of serious impairment in social, occupational, or 
school functioning, but a higher score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  GAF scores ranging from 61 through 70 reflect some 
mild symptoms (depressed mood, mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242- 244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran was afforded a VA psychological exam in 
connection with his claim in April 2005.  The veteran stated 
that as a result of his traumatic experiences in Vietnam, he 
has had nightmares, social isolation, multiple marriages, and 
avoidance of crowds.  The VA examiner noted the veteran in 
clean casual clothing, with good eye contact and intact 
communication, cognitive functioning, and thought processing 
skills.  Affect was restricted and mood was mildly dysthymic.  
He denied suicidal and homicidal ideation.  No signs of 
psychosis were noted, and he was alert and oriented.  The 
veteran complained of being married three times and being 
emotionally estranged from others.  He stated he had a lack 
of concentration at work, but that had not been noticed by 
his employers.  He described previous employment and noted 
that he got along well with others but was never close to his 
co-workers.  He also complained of poor sleep and intrusive 
recollections of combat in response to triggers of memories 
of Vietnam; he avoided conversations, people, places and 
events which reminded him of Vietnam.  The veteran had not 
been psychiatrically hospitalized but had visited a counselor 
twenty years prior for depression.  The VA examiner diagnosed 
PTSD and assigned a GAF score of 61.

A second VA psychological examination was afforded to the 
veteran in connection with his claim in September 2006.  The 
veteran did not report any history of psychiatric 
hospitalizations or suicide attempts.  He was not involved in 
any mental health counseling or treatment for PTSD.  He did 
state that he was drinking alcohol "more than before" and 
has at least one drink every day after work.  The veteran 
reported sleep disturbances, intrusive thoughts about 
Vietnam, and avoidance of anything that can trigger memories 
of combat.  He has not shared his combat experiences with his 
family.  He reported avoidance of most social situations and 
he sometimes thought of "taking a whole bottle" of sleep 
medication because of disillusionment with life.  The veteran 
also complained of some short-term memory and concentration 
problems.  On mental status examination, mood was mildly 
dysphoric, speech was clear and coherent, thinking was goal-
directed, short- and long-term memory was intact, and 
concentration was normal.  The veteran was alert and 
oriented.  The examiner found occasional transient suicidal 
ideation with no statement of intent, no thoughts to harm 
others, no hallucinations, and no evidence of psychosis.  The 
examiner found PTSD and alcohol abuse and assessed a GAF 
score of 60.  

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 50 percent rating.  Few, if 
any, of the criteria for a 50 percent rating have been met.  
Although his symptoms of depression and sleep difficulties 
are well documented, they are adequately compensated by the 
current 30 percent rating in effect, since a rating at this 
level presumes that he will experience these symptoms, and in 
fact, are expressly mentioned in the diagnostic code.  The 
evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, difficulty understanding commands, 
or significant impairment of memory, judgment, or abstract 
thinking.  No examiner has reported impairment of thought 
process nor have they observed delusions, hallucinatory 
phenomenon or psychosis.  The veteran's affect in general has 
been appropriate to mood.  He has required no inpatient 
psychiatric treatment, and the veteran has not received PTSD 
counseling or any recent treatment for his PTSD.  

The Board notes that there is some evidence of decrease in 
motivation and reports of difficulty in establishing and 
maintaining effective work and social relationships.  Despite 
the reports of difficulty with work and social relationships, 
he has the 
ability to establish and maintain effective relationships as 
is demonstrated by his long-term relationship with his wife 
of eleven years.  Moreover, he stated in his September 2006 
VA examination that he enjoys playing golf, and he has 
reported no significant work difficulties due to inability to 
get along with others.  In April 2005 he reported that he had 
a friend although he saw him infrequently.  Although he 
generally isolates himself, he has maintained jobs on a long-
term basis.  Additionally, the Board notes that the veteran 
has most recently been assessed a GAF score of 60, as noted 
in the September 2006 examination report, and a GAF score of 
61 in April 2005.  These scores indicate mild to moderate 
symptoms of PTSD, consistent with the 30 percent rating 
assigned.  

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Nevertheless, the Board finds that the record 
does not show the veteran manifests symptoms that equal or 
more nearly approximate the criteria for a 50 percent 
evaluation.  It is noted that the veteran expressed some 
suicidal ideation at the September 2006 VA examination.  
However, this appears to have been only an isolated 
manifestation of such symptomatology, as the evidence of 
record is otherwise negative for any evidence of suicidal 
ideation.  

The Board notes the veteran does not more nearly exhibit the 
symptoms to warrant the next higher evaluation, and any 
worsening or increase in severity throughout the pendency of 
this appeal remains contemplated by the 30 percent rating now 
in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, staged ratings are not appropriate.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD; the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.
  


____________________________________________
HOLLY E.MOEHLMANN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


